Citation Nr: 0508837	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the left lower leg.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served a period of active service in the Air 
Force from October 1942 to October 1945.  The Board notes 
that the veteran's claims file contains official 
documentation that verifies his status as a combat veteran, 
such as his receipt of the Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg Florida.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: intrusive thoughts, 
difficulty concentrating, irritability, insomnia, disturbed 
sleep, depressed mood, and nightmares. 

3.  The residuals of the veteran's service-connected left 
lower leg shell fragment wound consist of a 1.5 centimeters 
(cm) x 0.7 cm scar of smooth texture with no tenderness or 
pain to palpation, ulceration, underlying tissue loss, edema, 
or inflammation and no residual pathology.

4.  The veteran's service-connected disabilities consist of 
PTSD, rated as 50 percent disabling and a left lower leg 
shell fragment wound, rated as noncompensable.

5.  The veteran has completed two years of college education.

6.  The veteran worked from 1946 to 1963 as the owner of an 
electrical appliances business and from 1975 to 1979 as a 
real estate salesman; he left his last employment in 1980 on 
his own accord, has not sought work, and describes himself as 
retired.

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2004).

2.  The schedular criteria for a compensable rating for 
residuals of shell fragment wound of the left lower leg have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.56, 4.71a, 4.118, Diagnostic Code 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Increased Rating for PTSD

In January 1981, the veteran was granted service connection 
for anxiety reaction and a noncompensable (zero percent) 
rating was assigned under Diagnostic Code 9400, effective 
from September 2, 1980.  In a March 1992 rating decision, the 
RO assigned a 10 percent rating for the veteran's anxiety 
reaction, effective from January 7, 1992.  The RO 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD in a June 1996 rating decision and 
assigned a 30 percent rating for the veteran's PTSD, 
effective from December 20, 1995.  In a June 2001 rating 
decision, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective from November 13, 2000.  In a 
February 2003 rating decision, the RO continued the 50 
percent rating previously assigned for the veteran's PTSD.  
The veteran appealed this action.

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).
 
The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder, which includes a considerable amount of 
private inpatient and outpatient treatment records dated from 
March 2001 to December 2002 that do not contain any evidence 
concerning the veteran's PTSD disability.  

The Board finds that the competent medical evidence of record 
does not support the assignment of a rating in excess of 50 
percent for the veteran's service-connected PTSD.  In VA 
outpatient treatment notes dated from February 2002 to April 
2003 and a November 2002 VA psychiatric examination report, 
the veteran's symptoms of PTSD are noted as intrusive 
thoughts, difficulty concentrating, irritability, insomnia, 
disturbed sleep, depressed mood, and nightmares.  The 
November 2002 VA examination report listed a diagnosis of 
PTSD of moderate severity and assigned a current Global 
Assessment of Functioning Scale (GAF) of 60 based on his PTSD 
disability residuals.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score of 51-60 
is defined in the DSM IV as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  This evidence shows that the veteran's PTSD 
symptoms continue to meet or more nearly approximate the 
severity of occupational and social impairment needed for a 
50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).  

In addition, the Board has considered the veteran's 
descriptions of his current PTSD symptoms, but also notes 
that he does not have the medical expertise that would render 
competent his statements concerning the severity of his 
service-connected psychiatric disability.  The veteran's 
opinions and observations alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 with respect to determining the 
severity of his service-connected psychiatric disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

Competent medical evidence indicates that the veteran does 
not exhibit total occupational or social impairment or 
occupational and social impairment with deficiencies in most 
areas.  None of the evidence of record shows that the veteran 
exhibited symptoms of gross impairment in thought processes, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, neglect of personal 
appearance and hygiene, disorientation to time or place, 
memory loss, obsessional rituals, near-continuous panic or 
depression affecting his ability to function, impaired 
impulse control, spatial disorientation, or an inability to 
establish and maintain effective relationships.  It was shown 
that the veteran maintained a relationship with his children 
as well as his wife until her death in July 2002.  An April 
2003 VA treatment note detailed that the veteran denied 
hallucinations, delusions, and suicidal as well as homicidal 
ideation.  

Based on the consideration of all medical evidence of record 
dated from 2001 to the present, the Board finds that the 
veteran's PTSD disability symptomatology remains consistent 
with a moderate level of impairment contemplated for a 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  As none of the evidence of record allows for the 
assignment of a rating in excess of 50 percent for the 
veteran's service-connected PTSD, the veteran's claim of 
entitlement to an increased evaluation for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Entitlement to a Compensable Rating for Left Leg Shell 
Fragment Wound 

In January 1981, the veteran was granted service connection 
for residuals of a left lower leg shell fragment wound and a 
noncompensable (zero percent) rating was assigned under 
Diagnostic Code 7805, effective from September 2, 1980.  In a 
February 2003 rating decision, the RO continued the 
noncompensable (zero percent) rating previously assigned for 
the veteran's left lower leg shell fragment wound.  The 
veteran has appealed this decision. 

The veteran's residuals of a left lower leg shell fragment 
wound are currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for a scar.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders, such as scars.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  However, the criteria did not change for 
Diagnostic Code 7805 under which the veteran's scar is rated.

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The veteran contends that during cold weather 
his left lower leg shell fragment wound is painful.  The 
objective medical evidence of record, including January 2003 
and January 2004 VA examination reports, shows that the 
veteran's service-connected left lower leg shell fragment 
wound residuals consist of a 1.5 cm x 0.7 cm scar of smooth 
texture with no tenderness or pain to palpation, ulceration, 
underlying tissue loss, edema, or inflammation. 

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  A scar that results in limitation of function of the 
affected part will be evaluated under the appropriate 
orthopedic or muscle injury diagnostic codes.  Service 
medical records indicate that the veteran received a 
lacerated wound of the left leg from a shell fragment in 
February 1944, which left a traumatic scar of the left lower 
leg calf area.  In this case, it is not contended nor shown 
that the veteran's left lower leg shell fragment wound 
residuals have in any way affected the functioning of his 
left leg or involve a muscle disability.  See 38 C.F.R. 
§§ 4.56, 4.71a, Diagnostic Codes 5256-5263 (2004).  In the 
January 2003 VA examination report, it is specifically noted 
that the veteran has no limitation of function secondary to 
the scar.  In the January 2004 VA examination report, the 
examiner noted that the veteran exhibited "good" range of 
motion of the ankle with no muscle weakness and listed a 
diagnosis of resolved wounds of the left lower leg with no 
residual pathology.  As the left lower leg shell fragment 
wound scar has not affected any functioning in the left lower 
extremity, a compensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 or the applicable orthopedic and muscle 
injury diagnostic codes is not warranted in the current case.

There are additional diagnostic codes in the Schedule which 
provide for higher ratings of skin disabilities, but the 
medical evidence of record shows the veteran's left lower leg 
shell fragment wound does not affect the head, face, or neck, 
and is not unstable, painful on examination, or of such size 
or severity such that it would qualify for higher ratings 
under such codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7804 (2004).

The preponderance of the evidence is against the claim of 
entitlement to a compensable rating for residuals of a left 
lower leg shell fragment wound.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected PTSD and left lower leg 
shell fragment wound.  As discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
PTSD and shell fragment wound disabilities required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  For these reasons, the 
assignment of extraschedular ratings for the veteran's PTSD 
and left lower leg shell fragment wound disabilities is not 
warranted.

IV.  TDIU

In August 2002, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  He reported that his 
service-connected disabilities, specifically PTSD, preclude 
him from working and noted that he became too disabled to 
work in 1980.  In a February 2003 rating decision, the RO 
denied entitlement to a TDIU rating.  The veteran filed a 
timely notice of disagreement during the same month.  After a 
statement of the case (SOC) was issued in November 2003, the 
veteran filed a formal appeal in December 2003.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2004).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran is currently rated as 50 percent disabled for 
PTSD and noncompensable (zero percent) disabled for residuals 
of a left lower leg shell fragment wound.  At 50 percent, the 
veteran's combined disability rating does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) (2004).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2004).

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that the veteran's 
service connected disabilities alone preclude him from 
engaging in substantially gainful employment, and that he is 
totally disabled due to service-connected disabilities of 
PTSD and left lower leg shell fragment wound.  

It is notable that, in a February 1992 VA examination report, 
the veteran indicated that he completed two years of a 
college education and worked from 1946 to 1963 as the owner 
of an electrical appliances business and from 1975 to 1979 as 
a real estate salesman.  The veteran further detailed in 
November 2002 VA examination reports that he retired in 1980 
after working as a research scientist because "he thought he 
was getting to an age when he was too old to continue to 
work" and he suffered from two myocardial infarctions.  

In determining whether the veteran is precluded for engaging 
in substantially gainful employment due to his service-
connected disabilities, the Board may not consider his age or 
the effect of his non-service-connected disabilities.  It is 
clear that the residuals of the shell fragment wound of the 
left lower leg do not significantly affect the veteran's 
ability to work, as a VA examiner has specifically noted that 
there is no residual pathology due to this injury.  The only 
other service-connected disability is the PTSD.  Similarly, 
it is clear that this -even in combination with the residuals 
of the leg wound - does not preclude the veteran's 
employment.  The GAF assigned to this disability is 60 
(although the VA examiner in November 2002 noted that current 
level of functioning would be 50, due to bereavement issues, 
but 60 due to the PTSD symptoms alone), which indicates only 
moderate difficulty in occupational functioning.  Both the VA 
examiner in November 2002 and the treating psychiatrist in 
April 2003, by assigning this GAF score, essentially 
expressed the opinion that the veteran is not unemployable 
due to his PTSD.  There are no medical opinions of record 
that the veteran is unemployable due to his PTSD - alone or 
in combination with the residuals of the leg wound - and the 
evidence does not otherwise support a conclusion that he is 
unemployable due to these disabilities alone.   

Based on the evidence of record, there is no reason for the 
Board to conclude that the veteran's service-connected 
disabilities of PTSD and lower leg shell fragment wound alone 
produce unemployability or are so unusual or exceptional as 
to warrant referral of the case for extra-schedular 
consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2004).

V.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to an increased evaluation for PTSD, entitlement 
to a compensable evaluation for left lower leg shell fragment 
wound, and entitlement to a TDIU rating.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran VCAA notice letters in September 2002 and October 
2003 that informed him, that in order to establish 
entitlement to an increased evaluation for his service-
connected disabilities, he must have evidence of increased 
severity of his disabilities.  In addition, the September 
2002 letter informed the veteran that he must have evidence 
that shows his disability was so severe to restrict him from 
maintaining gainful employment.  With regard to requirements 
(2) and (3), the Board notes that the RO's letters also 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the September 2002 and October 2003 letters 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the October 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claims.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating and TDIU 
claims.  However, as a practical matter, the veteran has been 
amply notified of the need to provide such evidence.  In 
addition, the RO issued him a supplemental SOC (SSOC) in 
January 2004 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), from which the Court drew the fourth element.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran dated in September 2002 and October 2003.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).


In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2002 letter from the RO 
was sent to the veteran prior to the RO's February 2003 
rating decision that is the basis of the veteran's appeal.  
The October 2003 letter from the RO was send after the 
February 2003 rating decision.    

As discussed above, the content of the notice provided to the 
veteran in the September 2002 and October 2003 letters by the 
RO fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims for 
entitlement to an increased evaluation for PTSD, entitlement 
to a compensable evaluation for left lower leg shell fragment 
wound, and entitlement to a TDIU rating were readjudicated in 
a supplemental statement of the case issued in January 2004.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the September 2002 and October 2003 
letters as well as the January 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the September 2002 and October 2003 letters as 
well as the January 2004 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in September 
2002 and October 2003 as well as a supplemental statement of 
the case (SSOC) dated in January 2004, which informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for his service-
connected PTSD and wound disabilities as well as entitlement 
to a TDIU rating.  In addition to VA treatment records and 
multiple VA examination reports, VA has obtained private 
inpatient and outpatient records identified by the veteran.       

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to a compensable evaluation for residuals of 
shell fragment wound of the left lower leg is denied.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


